 



Exhibit 10.5

E   U   R    O   P   E   A    N             I   N   V   E   S    T   M   E   
N   T             B   A   N   K

        FI N°     Agora N° 2003 0403

FLOWSERVE PRODUCT DEVELOPMENT PROJECT (GB)

FINANCE CONTRACT

between

EUROPEAN INVESTMENT BANK

and

FLOWSERVE CORPORATION

and

FLOWSERVE B.V.

2004

 



--------------------------------------------------------------------------------



 



THIS CONTRACT IS MADE BETWEEN :

the European Investment Bank, having its seat
in Luxembourg, represented by
Thomas C. Barrett, Director and Alfonso
Querejeta, Director

hereinafter called: “THE BANK”,

of the first part,

and

     
Flowserve Corporation, a limited liability
corporation incorporated under New York law,
and having its registered office at CT
Corporation System, 1633 Broadway, New York,
NY 10019, represented by Renee J. Hornbaker,
Vice President
  Irving, Texas USA
April 14, 2004

(Authority of Signatory: Annex IA)

and

     
Flowserve B.V., a limited liability company
incorporated under the laws of the
Netherlands, and having its principal place of
business at Parallelweg 6, 4878 AH
Etten-Leur, The Netherlands, and registered
under number 20052878, represented by Jan van
Rens, Financial Director
  Etten Leur, The Netherlands
14 April 2004

(Authority of Signatory: Annex IB)

hereinafter called respectively
“Flowserve Corporation” and “Flowserve
B.V.” and together “THE BORROWERS”,

of the second part.

 



--------------------------------------------------------------------------------



 



WHEREAS :



—   Flowserve Corporation is presently carrying out a project consisting of
research and development over the years 2003-2007 as more particularly described
in the Technical Description contained in Schedule A and hereinafter called “the
Project”;   —   the total cost of the Project is estimated by THE BANK at EUR
155.5 million, to be financed as follows:

              million EUR    
— own resources and third party loans
    85.5  
— EIB loan
    70.0  
 
     
total:
    155.5  



—   in order to enable it to implement this finance plan, THE BORROWERS have
requested a loan from THE BANK in a total amount equivalent to EUR 70 million;  
—   the obligations of THE BANK under this Contract are conditional upon the
prior execution, by a bank or syndicate of first-class banking institutions
acceptable to THE BANK (such guarantor or guarantors are hereinafter
collectively referred to as the “Guarantor”), of a guarantee agreement or
agreements under which the Guarantor will guarantee the financial obligations of
THE BORROWERS under each Tranche of this Contract (the “Guarantee”);   —   THE
BANK, being satisfied that the financing of the Project falls within the scope
of its functions and having regard to the matters herein recited, has decided to
accede to the request of THE BORROWERS by opening in their favour under this
Finance Contract (hereinafter called the “Contract”) a credit in an amount of
EUR 70 million (seventy million euro);   —   the Board of Directors of Flowserve
Corporation has authorised its entering into this Contract in the terms set out
in Annex IIA and the Board of Directors of Flowserve B.V. has authorised its
entering into this Contract in the terms set out in Annex IIB;   —   THE
BORROWERS have each delivered an opinion of their respective legal counsel in
the terms set out in Annex III;   —   references herein to Articles, Paragraphs,
Articles, Recitals and Schedules are references respectively to articles,
paragraphs and sub-paragraphs of, and recitals and schedules to, this Contract
and the following terms have the respective meanings assigned to them in the
following Recitals and Articles:

          Term   Article
Affected Guarantor
    7.02  
Contract
    fifth Recital  
Credit
    1.01  

 



--------------------------------------------------------------------------------



 



          Term   Article
Disbursement Notice
    1.02C  
Disbursement Request
    1.02A  
EIB Redeployment Rate
    4.02B  
EUR
    1.03  
Expiry Date
    4.03B  
Fixed Rate Tranche
    1.02B(b)  
FSFR
    3.01D  
FSFR Conversion Date
    3.01D(i)  
FSFR Reference Period
    3.01D  
FSFR Tranche
    1.02B(b)  
GBP
    1.03  
Guarantee
    fourth Recital  
Guarantor
    fourth Recital  
Loan
    2.01  
Luxembourg Business Day
    1.02C  
Material Adverse Change
    1.04(ii)  
Maturity Date
    3.01B(1)(ii)  
Notice Day
    3.01B(2)(ii)(a)  
Notice Day
    3.01B(2)(ii)(a)  
Notified
    1.06  
Payment Date
    5.03A  
Prepayment Amount
    4.02A  
Prepayment Date
    4.02A  
Prepayment Notice
    4.02A  
Project
    first Recital  
Qualifying Guarantor
    7.01  
Quarter Day
    3.01C  
Reference Period
    3.01B(1)  
Relevant Business Day
    5.03B  
Relevant Interbank Rate
    1.02B  
Renewal Date
    4.03B  
Revisable Rate Tranche
    1.02B(b)  
Revision Date
    3.01B(2)(ii)(a)  
Revision Notice
    3.01B(2)(ii)(a)  
Scheduled Disbursement Date
    1.02C(f)  
Term Loan
    4.03D  
Test Date
    3.01B(4)  
Tranche
    1.02A  
VSFR
    3.01C  
VSFR Conversion
    3.01C(i)  
VSFR Conversion Date
    3.01C(iii)  
VSFR Conversion Option Date
    3.01C(i)  
VSFR Conversion Request
    3.01C(i)  
VSFR Converted Tranche
    3.01C(iii)
VSFR Proposal
    3.01C(ii)
VSFR Reference Period
    3.01C  
VSFR Tranche
    1.02B(b)  
USD
    1.03  

NOW THEREFORE it is hereby agreed as follows :

 



--------------------------------------------------------------------------------



 



ARTICLE 1
Disbursement

1.01 Amount of Credit and Joint and Several Liability of THE BORROWERS

By this Contract THE BANK establishes in favour of THE BORROWERS, and THE
BORROWERS accept, a credit (hereinafter the “Credit”) in an amount equivalent to
EUR 70 000 000 (seventy million euro), to be used for the sole purpose of
financing the Project.

The liability of THE BORROWERS to make any and all payments under this Contract
shall be joint and several.

1.02 Disbursement Procedures



  A.   Until 18 months from the signature date THE BORROWERS or either of them
may deliver to THE BANK up to five written requests (each hereinafter a
“Disbursement Request”) for disbursement of any of the Credit (hereinafter a
“Tranche”). For the avoidance of doubt, THE BORROWERS shall not deliver more
than five Disbursement Requests between them.     B.   Disbursement of each
Tranche shall be subject to receipt by THE BANK of a Request, signed by a duly
authorised officer of each of THE BORROWERS or of the relevant BORROWER (as the
case may be), specifying:



  (a)   the amount of the Tranche to be disbursed, such amount shall be (save
for the last Tranche to be disbursed under this Contract) at least EUR 10 000
000 of the Credit established hereunder;     (b)   whether the Tranche is to
bear a fixed rate of interest determined pursuant to Article 3.01A (such a
Tranche being referred to as a “Fixed-Rate Tranche”) or pursuant to
Article 3.01B (such a Tranche being referred to as a “Revisable-Rate Tranche”),
or a floating rate of interest determined pursuant to Article 3.01C (a “VSFR
Tranche”) or determined pursuant to Article 3.01D (a “FSFR Tranche”);     (c)  
the currency in which THE BORROWERS prefer the Tranche to be disbursed, being a
currency referred to in Paragraph 1.03 as being available for that type of
Tranche;     (d)   in case of a Fixed-Rate or a Revisable-Rate Tranche, the
annual or semi-annual Payment Dates preferred by THE BORROWERS chosen in
accordance with Article 5.03A;     (e)   THE BORROWERS’ preferred repayment
terms and repayment schedule, chosen in accordance with Article 4.01; and    
(f)   the preferred date for disbursement, it being understood that THE BANK may
disburse any Tranche up to four calendar months from the date of the relevant
Disbursement Request.

THE BORROWERS or the relevant BORROWER (as the case may be) may also at
their/its discretion specify in the Disbursement Request the following
respective elements, if any, indicated by THE BANK without commitment to be
applicable to each currency of the Tranche during its lifetime, that is to say:

 



--------------------------------------------------------------------------------



 



  (i)   in the case of a Fixed-Rate Tranche (and in case of a Revisable-Rate
Tranche, until the Revision Date), the interest rate or rates; and     (ii)   in
the case of a FSFR Tranche, the spread to the Relevant Interbank Rate.



      For the purposes of this Contract generally, “Relevant Interbank Rate”
means EURIBOR (as defined in Schedule B) or such other reference rate as
appropriate for three months’ deposits in the currency of the tranche and
determined in the manner generally applied by THE BANK from time to time in its
loan operations.         Each of THE BORROWERS or the relevant BORROWER (as the
case may be) shall provide to THE BANK evidence that the person or persons
making Disbursement Requests hereunder have been duly authorised to do
so.Subject to the proviso to Article 1.02C, each Disbursement Request is
irrevocable.     C.   Between 10 and 15 days before the date of disbursement THE
BANK shall, if the Request conforms to Article 1.02B, and subject to
Article 1.05, deliver to Flowserve Corporation a notice (hereinafter a
“Disbursement Notice”) which shall:



  (a)   confirm the amount of the Tranche to be disbursed as specified in the
Request;     (b)   specify the fixed or revisable interest rate or, as the case
may be, specify whether the Tranche is a VSFR Tranche or a FSFR Tranche and, if
the latter, the spread to the Relevant Interbank Rate applicable during the
lifetime of the Tranche or until the FSFR Conversion Option Date (as defined in
Article 3.01D), as the case may be;     (c)   in relation of any FSFR Tranche,
specify the FSFR Conversion Option Date, if any;     (d)   specify the currency
of the Tranche specified in the Disbursement Request;     (e)   specify the
applicable Payment Date(s);     (f)   specify the repayment terms applicable
thereto in accordance with Article 4.01; and     (f)   specify the date on which
the Tranche is scheduled to be disbursed (hereinafter the “Scheduled
Disbursement Date”), disbursement being subject to the conditions of
Article 1.03.

Provided that, if one or more of the elements specified in the Disbursement
Notice does not conform to the corresponding element, if any, in the
Disbursement Request, THE BORROWERS or the relevant BORROWER (as the case may
be) may within three Luxembourg Business Days following receipt of the
Disbursement Notice revoke the Disbursement Request by notice to THE BANK and
thereupon the Disbursement Request and the Disbursement Notice shall be of no
effect.

For the purposes of this Contract generally, “Luxembourg Business Day” means a
day on which commercial banks are open for business in Luxembourg.

Disbursement shall be made to such bank account of either of THE BORROWERS as
THE BORROWERS or the relevant BORROWER (as the case may be) shall specify in a
notification to THE BANK, signed by a duly authorised officer of such, not less
than fifteen days before the date of disbursement. Only one account may be
specified for each Tranche.

 



--------------------------------------------------------------------------------



 



1.03 Currency of Disbursement

Subject to availability, THE BANK shall disburse each Tranche in the currency
for which THE BORROWERS or the relevant BORROWER (as the case may be) has
expressed a preference. Each currency of disbursement shall be the euro (“EUR”),
pounds Sterling (“GBP”) United States dollars (“USD”).

For the calculation of sums to be disbursed in currencies other than the euro,
THE BANK shall apply the rate published by the European Central Bank in
Frankfurt am Main, on such date within fifteen days preceding disbursement as
THE BANK shall decide.

1.04 Conditions of Disbursement

Disbursement of each Tranche pursuant to Article 1.02 shall be subject to the
fulfilment of the following conditions to the satisfaction of THE BANK:



  (i)   the condition mentioned in Article 7.01 at least ten Luxembourg Business
Days prior to the date fixed for disbursement;     (ii)   there shall not have
occurred any Material Adverse Change in relation to either of THE BORROWERS
since the date of this Contract and THE BORROWERS shall have provided
confirmation in writing to this effect to THE BANK as of a date falling no
earlier than fifteen days and not later than five days before the date of
disbursement; provided that THE BANK shall act reasonably in determining the
occurrence or non-occurrence of a Material Adverse Change; for the purpose of
this subparagraph (ii), “Material Adverse Change” means any event or condition
which materially impairs the relevant BORROWER’s ability to perform its
financial and other obligations under this Finance Contract; and     (iii)   no
event described in Article 4.03C or 10.01 shall have occurred and be continuing
in respect of either of THE BORROWERS.

1.05 Deferment of Disbursement



  A.   THE BANK shall, at the request of THE BORROWERS or the relevant BORROWER
(as the case may be), defer disbursement of any Tranche in whole or in part to a
date specified by THE BORROWERS or the relevant BORROWER (as the case may be)
being a date falling not more than six months from its Scheduled Disbursement
Date. In such a case THE BORROWERS shall pay deferment indemnity as determined
pursuant to Article 1.05C below. Any request for deferment shall have effect in
respect of a Tranche only if it is made at least five Luxembourg Business Days
before its Scheduled Disbursement Date.     B.   If any of the conditions
referred to in Article 1.04 are not fulfilled as of the specified date,
disbursement will be deferred to a date agreed between THE BANK and THE
BORROWERS or the relevant BORROWER (as the case may be) falling not less than
five Luxembourg Business Days following the fulfilment of all conditions of
disbursement.     C.   If the disbursement of any Tranche is deferred whether on
request of THE BORROWERS or the relevant BORROWER (as the case may be) or by
reason of non-fulfilment of any of the conditions of disbursement, THE BORROWERS
shall, upon demand by THE BANK, pay an indemnity on the amount of which
disbursement is deferred. Such indemnity shall accrue from the Scheduled
Disbursement Date to the

 



--------------------------------------------------------------------------------



 



      actual disbursement date or, as the case may be, until the date of
cancellation of the Tranche at a rate equal to R1 minus R2, where:         R1
means the rate of interest that would have applied from time to time pursuant to
Article 3.01 and the relevant Disbursement Notice, if the Tranche had been
disbursed on the Scheduled Disbursement Date;         and         R2 means the
Relevant Interbank Rate less 0.125% (12.5 basis points); provided that for the
purpose of determining the Relevant Interbank Rate in relation to this
Article 1.05, the relevant periods provided for in Schedule B shall be
successive periods of one month commencing on the Scheduled Disbursement Date.  
      Furthermore, the indemnity:



  (i)   if the deferment exceeds one month in duration, shall accrue at the end
of every month;     (ii)   shall be calculated using the day count convention
applicable to R1; and     (iii)   where R2 exceeds R1, shall be set at zero.

1.06 Cancellation and Suspension of Credit



  A.   THE BORROWERS or either of them may at any time, by notice given to THE
BANK cancel, in whole or in part, and with immediate effect, the undisbursed
portion of the Credit. However, the notice shall have no effect on a Tranche
whose current Scheduled Disbursement Date falls within five Luxembourg Business
Days following the date of the notice. THE BORROWERS shall, save as stated in
the next paragraph, incur no liability by way of indemnity or otherwise to THE
BANK by reason of such cancellation.         If THE BORROWERS or either of them
cancel a Tranche that has been the subject of a Disbursement Notice (such a
Tranche, whatever its interest rate basis, being referred to as “Notified”), THE
BORROWERS shall, if the Tranche is a Fixed-Rate Tranche, a Revisable-Rate
Tranche or a FSFR Tranche, pay an indemnity on the cancelled amount. Such
indemnity shall be calculated, in accordance with Article 4.02B and C, in
respect of the period running from the date (the “Starting Date”), being the
later of (a) the date of the cancellation notice and (b) the Scheduled
Disbursement Date of the Tranche, until its scheduled final repayment date. For
this purpose (i) references in Article 4.02B and C to the Prepayment Date shall
refer to Starting Date and (ii) the cancelled amount shall be deemed to be
disbursed and repaid upon the Starting Date. The cancellation indemnity shall be
payable within seven days of demand.     B.   THE BANK may, by notice to THE
BORROWERS or either of them, in whole or in part suspend the undisbursed portion
of the Credit at any time, and with immediate effect:



  (a)   under the conditions mentioned in Article 10.01 or Article 4.03;       
or     (b)   if exceptional circumstances shall arise which adversely affect THE
BANK’s access to relevant international capital markets.

 



--------------------------------------------------------------------------------



 



      Such suspension shall continue until THE BANK notifies THE BORROWERS or
either of them that it may again draw on the Credit or, as the case may be,
until THE BANK cancels the suspended amount as provided below.        
Furthermore, THE BANK may, by notice to THE BORROWERS or either of them, in
whole or in part cancel the undisbursed portion of the Credit under the
conditions of indents (a) and (b) of Article 1.06B above, subject always (in the
case of Article 4.03) to fulfilment of the respective procedures specified in
each paragraph of Article 4.03. THE BANK may also, by notice to THE BORROWERS or
either of them, cancel a Tranche the disbursement of which has been deferred
under Article 1.05A or B by more than six months in aggregate.         However,
THE BANK shall not be entitled to suspend or cancel, on grounds of paragraph
(b) of Article 1.06B above, any Notified Tranche.     C.   If THE BANK suspends
a Notified Tranche on the sole ground of Article 1.06B indent (a), THE BORROWERS
shall pay an indemnity on the suspended amount in the manner provided for in
Article 1.05C.         If THE BANK cancels a Notified Fixed-Rate Tranche or a
Revisable-Rate Tranche on the sole ground of the said indent (a) of
Article 1.06B, THE BORROWERS shall pay an indemnity on the cancelled amount,
calculated in accordance with Article 1.06A, provided that no indemnity is
payable upon cancellation upon the sole ground of an event mentioned in
Article 4.03(A).         If THE BANK cancels a Notified VSFR Tranche or a FSVR
Tranche under the said indent (a) of Article 1.05B on the ground of an event
mentioned in Article 10.01, THE BORROWER shall pay an indemnity on the cancelled
amount calculated on the basis of Article 10.03(2) and accruing over the period
running from the later of (a) the date of the cancellation notice and (b) the
Scheduled Disbursement Date of the Tranche, until its final scheduled repayment
date.

1.07 Sums Due under Article 1

Sums due under Article 1 shall be payable in euro or, if different, the currency
of the Tranche concerned.

ARTICLE 2
The Loan

2.01 Amount of the Loan

The loan (hereinafter called “the Loan”) shall comprise the aggregate of the
amounts in the currencies disbursed by THE BANK hereunder, each such amount as
notified by THE BANK upon the occasion of the disbursement of a Tranche.

 



--------------------------------------------------------------------------------



 



2.02 Currency of Repayments

Each repayment of a Tranche under Article 4 or, as the case may be, Article 10
shall be effected in its currency of disbursement.

2.03 Currency of Interest and Other Charges

Interest and other charges payable on, or in respect of, a Tranche under
Article 3.01, Article 4 or, where applicable, Article 10 shall be calculated and
be payable in the currency in which such Trance is repayable.

Any other sum due hereunder shall be paid in the currency specified by THE BANK
having regard to the currency of the expenditure to be reimbursed thereby.

2.04 Notification by THE BANK

After each disbursement of a Tranche, THE BANK shall deliver to THE BORROWERS or
the relevant BORROWER (as the case may be) a summary statement showing the
disbursement date, currency and amount, repayment terms and the interest rate of
and for that Tranche. Such statement shall include the relevant amortisation
table referred to in Article 4.01.

ARTICLE 3
Interest

3.01 Interest Rates



  A.   Fixed-Rate Tranches

THE BORROWERS shall pay interest on the outstanding balance of each Fixed-Rate
Tranche semi-annually or annually in arrears on the relevant Payment Date
specified in Article 5.03A or, if different, as specified in the relevant
Disbursement Notice commencing on the first such Payment Date following the date
of disbursement of the Tranche. Interest shall be calculated at the rate
specified in the Disbursement Notice, which rate shall be the rate applicable at
the date of the Disbursement Notice, in accordance with the applicable
principles from time to time laid down by the governing bodies of THE BANK for
loans made at a fixed rate of interest, denominated in the currency of the
Tranche and bearing equivalent terms for the repayment of capital and the
payment of interest.



  B.   Revisable-Rate Tranches     (1)   In respect of any Revisable-Rate
Tranche, THE BORROWERS shall pay interest on the daily outstanding balance at a
nominal fixed interest applicable to successive Reference Periods as determined
pursuant to Article 3.01B(2) semi-annually or annually in arrears on the
relevant Payment Date.

“Reference Period” means a period commencing on the date of disbursement of the
relevant Tranche or the date of expiry of the immediately preceding relevant
Reference Period and determined as follows:



  (i)   the first Reference Period shall commence on the date of disbursement of
the relevant Tranche and shall expire on such date as is specified in the
relevant Disbursement Notice being no earlier than a payment date (determined
pursuant to Article 5.03A) specified in the relevant Disbursement Notice for the
payment of interest on that Tranche, most

 



--------------------------------------------------------------------------------



 



      closely preceding the fourth anniversary of the date of drawdown of such
Tranche and no later than four years prior to the final maturity of such
Tranche; and     (ii)   each subsequent Reference Period shall begin immediately
upon expiry of the immediately preceding Reference Period and shall expire on
such date as is specified in the relevant notice of acceptance given by THE
BORROWERS or the relevant BORROWER (as the case may be) pursuant to
Article 3.01B(2)(ii)(b) below being a date falling at least four years after the
date of expiry of the first Reference Period and being a date falling no later
than a date (determined pursuant to Article 5.03A) specified in the relevant
Disbursement Notice for the payment of interest on that Tranche, most closely
preceding the tenth anniversary of the date of drawdown of such Tranche (in case
of a bullet prepayment, the seventh anniversary of the date of drawdown of such
Tranche) (such date being hereinafter referred as the “Maturity Date”).



  (2)   (i)    interest on the relevant Tranche shall be payable at a fixed rate
determined by THE BANK for the first Reference Period to be the rate applicable
at the date of issue of the relevant Disbursement Notice to loans to be made by
THE BANK denominated in the currency of the Tranche for the financing of
projects located in the European territories of member countries of the European
Community on the date of disbursement of the Tranche in question and having
(i) a life equal to that of the Reference Period and (ii) during that life the
same terms for repayment and the payment of interest as the Tranche in question.
The rate of interest for the first Reference Period shall be specified in the
relevant Disbursement Notice.



  (ii)   For each subsequent Reference Period the interest rate applicable to
the relevant Tranche shall be determined as follows:



  (a)   before 12 noon (Luxembourg time) on any day on which THE BANK is open
for business in Luxembourg (the “Notice Day”) falling in the interval between 60
and 30 days (the “Notice Period”) prior to the commencement of each subsequent
Reference Period (the “Revision Date”), upon request of THE BORROWERS or the
relevant BORROWER (as the case may be) within the Notice Period, and where
reasonably practicable, THE BANK shall, subject to Article 3.01B(4), indicate by
irrevocable notice (the “Revision Notice”) the fixed interest rate applicable to
the Tranche for each choice of duration of that Reference Period, as permitted
by Article 3.01B(1)(ii), to the extent that funding is available to THE BANK for
each duration;     (b)   by not later than 17:00 Luxembourg time on the Notice
Day, THE BORROWERS or the relevant BORROWER (as the case may be) shall indicate
to THE BANK by irrevocable notice its acceptance or rejection of a rate
indicated by THE BANK for one of the permitted durations; upon delivery of such
notice of acceptance THE BORROWERS shall be obliged to pay interest at the
specified rate for a Reference Period of the specified duration; failing timely
delivery of an acceptance by THE BORROWERS or the relevant BORROWER (as the case
may be) in due time of an interest rate indicated by THE BANK, the relevant
offer shall lapse.

 



--------------------------------------------------------------------------------



 



      If on a date falling one month before the Revision Date in question, by
17:00 hours Luxembourg time, THE BANK has not received any notice from THE
BORROWERS or the relevant BORROWER (as the case may be) indicating its
acceptance of an interest rate applicable to the relevant Tranche from that
Revision Date, THE BORROWERS shall be obliged to prepay the Tranche on the
Revision Date in question.



  (3)   THE BORROWERS shall pay interest on Revisable-Rate Tranches annually or
semi-annually in arrears on the date(s) specified in the Disbursement Notice and
determined in accordance with Article 5.03A commencing on the first such date
following the date of disbursement of the Tranche.     C.   VSVR Tranches

THE BORROWERS shall pay interest on the outstanding balance of each VSFR Tranche
at VSFR (as defined below) quarterly in arrears on the relevant Payment Date,
subject to a ceiling of the Relevant Interbank Rate plus 13 basis points (0.13%
p.a.), as determined for successive VSFR Reference Periods commencing on or
after the first relevant Quarter Day; provided that, if such Tranche is not
disbursed on a Quarter Day or, where a Quarter Day is not a Relevant Business
Day, on the nearest succeeding day that is a Relevant Business Day, interest for
the period from the date of disbursement to the first Quarter Day shall be
payable at the Relevant Interbank Rate.

THE BANK shall notify VSFR or other applicable rate to THE BORROWERS or to the
relevant BORROWER (as the case may be) within ten days following the
commencement of the VSFR Reference Period to which it applies.

For the purpose of this Article 3.01C:

“VSFR” means a variable-spread floating interest rate, that is to say a general
interest rate determined by THE BANK for each VSFR Reference Period in
accordance with the applicable principles from time to time laid down by the
governing bodies of THE BANK for loans made at a floating rate of interest, not
defined by reference to the Relevant Interbank Rate.

“Quarter Day” means each 15th March, 15th June, 15th September and 15th
December.

“VSFR Reference Period” means each period from, and including, one Quarter Day
to, but excluding, the next following Quarter Day.

VSFR Conversion

Any Variable-Spread Floating-Rate Tranche, or a part thereof which is not less
than an amount of EUR 10 million, may be converted at the request of THE
BORROWERS or the relevant BORROWER (as the case may be) on the following
conditions:



  (i)   Upon receipt by THE BANK of a Conversion Request from THE BORROWERS or
the relevant BORROWER (as the case may be) on a Luxembourg Business Day falling
not later than 75 days before a VSFR Conversion Option Date, (as defined below)
after prior consultation with THE BORROWERS or the relevant BORROWER (as the
case may be), and on condition that the necessary funds are available to THE
BANK for this purpose, THE BANK shall, in the period between 60 and 30 days
before the VSFR Conversion Option Date, propose to THE BORROWERS or the relevant
BORROWER (as the case may be) the fixed rate of interest to be applicable to the
Variable-Spread Floating-Rate Tranche (or relevant part thereof) for its
remaining term and shall propose that

 



--------------------------------------------------------------------------------



 



      this rate shall apply as from the VSFR Conversion Option Date, with
interest to be payable annually or semi-annually in arrear on the date or dates
to be specified (such change of interest rate basis being referred to as “VSFR
Conversion”); and such rate shall be the rate of interest generally applicable
to loans denominated in the currency of the Variable-Spread Floating-Rate
Tranche, as the case may be, and granted by THE BANK to borrowers in the EU on
the same repayment terms and remaining life as the Tranche in question and on
the same periodicity for the payment of interest as is to be contained in the
VSFR Conversion Request.     (ii)   For the purposes of this paragraph, “VSFR
Conversion Option Date” means any one of 15th March, 15th June, 15th September
and 15th December falling not later than four years before the final repayment
date of the relevant Variable-Spread Floating-Rate Tranche; and “VSFR Conversion
Request” means a written notice from THE BORROWER requesting THE BANK to submit
to it a proposal for converting to a fixed-rate basis the whole of the
Variable-Spread Floating-Rate Tranche, or a part outstanding, which in either
case is in an amount of not less than EUR 10 million.         Any such proposal
by THE BANK (the “VSFR Proposal”) shall be made subject to any amendments to
this Contract which the BANK in its discretion considers reasonably necessary
for the purpose of amending the applicable interest rate basis or causing the
financial terms of the Contract to conform to THE BANK’s standard terms of
lending for fixed-rate loans at the date of the VSFR Proposal.     (iii)   Any
notice by THE BORROWERS or the relevant BORROWER (as the case may be) accepting
the VSFR Proposal in respect of any Variable-Spread Floating-Rate Tranche shall
be served in writing on THE BANK by 5 p.m. (Luxembourg time) on the same day as
its receipt of the VSFR Proposal; provided that THE BANK shall give notice to
THE BORROWERS or the relevant BORROWER (as the case may be) as early as possible
on the date of issue of the VSFR Proposal; the VSFR Conversion Option Date in
respect of which a VSFR Proposal is accepted is hereinafter referred to as the
“VSFR Conversion Date” and a Variable-Spread Floating-Rate Tranche, or the part
thereof, subject to VSFR Conversion hereunder is hereinafter referred to as a
“VSFR Converted Tranche” and in relation to Articles 4 and 5 and
Paragraph 10.03, a Fixed-Rate Tranche.     (iv)   In the event of THE BORROWERS’
or the relevant BORROWER’s (as the case may be) acceptance of the VSFR Proposal,
(a) any accrued interest on the Tranche, or part thereof, to be converted shall
be payable on the VSFR Conversion Date; (b) interest on the VSFR Converted
Tranche shall thereafter be payable semi-annually or annually on a date or dates
to be agreed between THE BORROWERS or the relevant BORROWER (as the case may be)
and THE BANK; and (c) any unconverted part of the Variable-Spread Floating-Rate
Tranche shall continue to accrue interest and remain repayable on the same terms
as those on which it was disbursed.     (v)   In the event of THE BORROWERS’ or
the relevant BORROWER’s (as the case may be) refusal or non-acceptance of a VSFR
Proposal or of such failing to make a written request under paragraph (i) above
or of a failure by the relevant parties to reach the agreement mentioned in item
(a) of sub-paragraph (iv) above, the Variable-Spread Floating-Rate interest
basis as specified in this paragraph shall remain in full force and effect in
respect of the balance of the Tranche outstanding.

 



--------------------------------------------------------------------------------



 



  D.   FSFR Tanches

THE BORROWERS shall pay interest on the outstanding balance of each FSFR Tranche
at FSFR (as defined below) quarterly in arrears on the relevant Payment Dates.
For the purpose of this Article 3.01D:

“FSFR” means a fixed-spread floating interest rate, that is to say an annual
percentage rate equal to the Relevant Interbank Rate plus or minus the Spread,
calculated by THE BANK for each successive FSFR Reference Period. The rate of
interest for each FSFR Reference Period shall be the rate so notified by THE
BANK to THE BORROWERS or the relevant BORROWER (as the case may be) within
10 days following commencement of the FSFR Reference Period to which such rate
applies.

“Spread” means such fixed spread to the Relevant Interbank Rate (being either
plus or minus) determined by THE BANK and notified to THE BORROWERS or the
relevant BORROWER (as the case may be) in the relevant Disbursement Notice.

“FSFR Reference Period” means each period of three months from, and including,
one Payment Date to, but excluding, the next following Payment Date, provided
that the first FSFR Reference Period shall commence on the date of disbursement
of the Tranche and end on, but exclude, the first Payment Date applicable to
that Tranche.

FSFR Conversion

The FSFR basis as specified in Sub-paragraph 3.01D will be modified on the
following conditions:



  (i)   Upon receipt by THE BANK of a notice from THE BORROWERS or the relevant
BORROWER (as the case may be) on a Luxembourg Business Day falling not later
than 75 days prior to the conversion date as specified in the Disbursement
Notice (hereinafter called the “FSFR Conversion Date”) and subject to
availability of the necessary funds for such purpose (as determined by THE BANK
at its discretion), THE BANK shall, subject to a request by THE BORROWERS or the
relevant BORROWER (as the case may be), before 11.00 a.m. Luxembourg time on any
Luxembourg Business Day falling in the period between 60 and 30 days prior to
the FSFR Conversion Date, indicate by irrevocable notice before 12.00 noon
Luxembourg time on the date of the request of THE BORROWERS or the relevant
BORROWER (as the case may be), the fixed or VSFR interest rate then applicable
to loans from THE BANK’s own resources to be made on the FSFR Conversion Date in
the currency of the Fixed-Spread Floating Rate Tranche and having (a) annual or
semi-annual payment of interest, in case of a fixed rate of interest, and
annual, semi-annual or quarterly payment of interest, in case of floating rate
of interest, on dates specified in THE BORROWERS’ or the relevant BORROWER’s (as
the case may be) request and (b) the repayment terms and remaining life of the
Tranche as specified in such request.     (ii)   Any delivery to THE BANK of THE
BORROWERS’ or the relevant BORROWER’s (as the case may be) irrevocable written
acceptance shall be made not later than by 17:00 hours Luxembourg time on the
day on which THE BANK made the relevant offer. Such acceptance shall reflect THE
BANK’s offer in respect of the currency, the annual date, semi-annual or
quarterly dates, as the case may be, for payment of interest, the provision of a
repayment schedule and the fixed interest rate or floating interest rate basis
for the Tranche applicable to its final maturity date.

 



--------------------------------------------------------------------------------



 



  (iii)   In the event of THE BORROWERS’ or the relevant BORROWER’s (as the case
may be) acceptance of THE BANK’s offer, (a) any amendments to this Contract
shall be effected by an agreement between THE BANK and THE BORROWERS, (b) any
accrued interest shall be payable on the FSFR Conversion Date and (c) interest
on the converted Tranche shall from and including the FSFR Conversion Date be
payable annually, semi-annually or quarterly, as the case may be, on any date(s)
mentioned for that purpose in the aforementioned offer, on the daily outstanding
balance of the Tranche in the currency of the Tranche and at the rate specified
in this offer.         Failing THE BORROWERS’ or the relevant BORROWER’s (as the
case may be) timely acceptance of any offer made by THE BANK, it shall
immediately lapse.     (iv)   If on a date falling one month before the FSFR
Conversion Date by 17:00 hours Luxembourg time, THE BANK has not received any
notice from THE BORROWERS or the relevant BORROWER (as the case may be)
indicating its acceptance of an offer made by THE BANK pursuant to indent
(ii) of this Sub-paragraph 3.01D, THE BORROWERS shall be obliged to prepay the
Tranche on the FSFR Conversion Date, provided that if such a date is not a
Relevant Business Day, the Tranche shall be paid on the nearest succeeding
Relevant Business Day, unless such day falls in the following month, in which
case it shall be payable on the nearest preceding Relevant Business Day.

For the purposes of this Contract, the Tranche shall be referred to as:

“Fixed-Rate Tranche” if its interest basis has been converted into fixed rate,
pursuant to Sub-paragraph C or D of this Paragraph 3.01; and

“VSFR Tranche” if its interest basis has been converted into VSFR rate, pursuant
to Sub-paragraph D of this Paragraph 3.01.

3.02 Interest on Overdue Sums

Without prejudice to Article 10 and by way of exception to Article 3.01,
interest shall accrue on any overdue sum payable under the terms of this
Contract from the due date to the date of payment at a rate equal to the
Relevant Interbank Rate plus 2% (200 basis points). For the purpose of
determining the Relevant Interbank Rate in relation to this Article 3.02, the
relevant periods for the purposes of Schedule B shall be successive periods of
one month commencing on the due date.

However, interest shall be charged at the rate defined in Article 3.01 plus
0.25% (25 basis points), if the latter rate exceeds, for any given relevant
period, the rate specified in the preceding paragraph.

If the overdue sum is in a currency other than the currency of the Loan, the
following rate shall apply namely the Relevant Interbank Rate (offer side) which
is generally retained by THE BANK for transactions in that currency plus 2% (200
basis points) calculated in accordance with the market practice for such rate.

 



--------------------------------------------------------------------------------



 



ARTICLE 4
Repayment

4.01 Normal Repayment

THE BORROWERS shall repay each Tranche by semi-annual or annual installments on
the dates specified in the relevant Disbursement Notice in accordance with the
terms of the amortisation table specified in the relevant statement mentioned in
Article 2.04 and providing (subject to the proviso in the following paragraph):
(1) in the case of Fixed-Rate Tranches and Revisable-Rate Tranches for repayment
either (a) on a constant annuity basis so that the aggregate of principal and
interest payable in respect of the Tranche shall be nearly as possible the same
on each repayment date or (b) by equal installments of principal; or (2) in the
case of FSFR Tranches and VSFR Tranches, for repayment by equal installments of
principal.

Each amortisation table shall be drawn up on the basis that repayment of each
Tranche shall begin not later than the first date in the year mentioned in the
relevant Disbursement Notice falling after the third anniversary of disbursement
of the Tranche and shall end on a date mentioned in the relevant Disbursement
Notice falling after the elapse of not less than four years and not more than
ten years from the date of disbursement; provided that, if so requested by THE
BORROWERS or the relevant BORROWER (as the case may be), THE BANK may agree that
a Tranche shall be repayable in a single installment on a date mentioned in the
relevant Disbursement Notice falling not before three and not after seven years
from the date of disbursement.

If necessary upon the determination (pursuant to Article 3.01B) of the interest
rate applicable to a Revisable-Rate Tranche after its Revision Date, THE BANK
shall deliver a modified repayment schedule to THE BORROWERS or the relevant
BORROWER (as the case may be) which shall replace the schedule notified pursuant
to Article 2.04.

4.02 Voluntary Prepayment



  A.    Subject to paragraphs B and C below, THE BORROWERS may prepay all or
part of any Tranche, together with accrued interest thereon, upon giving one
month’s prior written notice (hereafter a “Prepayment Notice”) specifying the
amount thereof to be prepaid (the “Prepayment Amount”) and the date on which THE
BORROWERS propose to effect prepayment (the “Prepayment Date”), which date shall
be a Payment Date for that Tranche.     B.   In respect of each Prepayment
Amount of a Fixed-Rate Tranche or Revisable-Rate Tranche, THE BORROWERS shall
pay to the Bank on the Prepayment Date an indemnity equal to the present value
(as of the Prepayment Date) of the excess, if any, of:



  (X)   the interest that would accrue thereafter on the Prepayment Amount from
the Prepayment Date to its scheduled final repayment date or, in the case of a
Revisable-Rate Tranche, that would accrue from the Prepayment Date to the next
following Revision Date, if it were not prepaid, over     (Y)   the interest
that so would accrue if it were calculated at the EIB Redeployment Rate in
effect one month prior to the Prepayment Date, less 15 Basis Points.

 



--------------------------------------------------------------------------------



 



In this Contract, “EIB Redeployment Rate” means THE BANK’s standard rate of
interest for fixed-rate loans denominated in the currency of, and having the
same debt service profile to the final maturity or, in the case of a
Revisable-Rate Tranche, to the next Revision Date, as the Prepayment Amount.

The said present value shall be calculated at a discount rate equal to the EIB
Redeployment Rate, applied as of each relevant Payment Date.

THE BORROWERS may prepay a Revisable-Rate Tranche without penalty on any
Revision Date, save that an indemnity calculated in the manner provided above
shall be due to THE BANK if the prepayment takes place after THE BORROWERS or
the relevant BORROWER (as the case may be) have/has already notified the Bank
that it accepts one of the interest rate options specified in a Revision Notice
issued by THE BANK for the relevant Revision Date.



  C.   In respect of each Prepayment Amount of a FSFR Tranche, THE BORROWERS
shall pay to the Bank on the Prepayment Date an indemnity equal to the present
value (as of the Prepayment Date) of the excess, if any, of:



  (X)   the spread to the Relevant Interbank Rate applicable to the FSFR Tranche
under Article 3.01D from the Prepayment Date to its scheduled final repayment
date, over     (Y)   the spread to the Relevant Interbank Rate applicable to a
loan that would be made by THE BANK on FSFR terms and having the same debt
service profile to the final maturity as the unexpired term of the FSFR Tranche
in question, on conditions prevailing one month prior to the Prepayment Date.



      The said present value shall be calculated at a discount rate, applied as
of each relevant Payment Date. The discount rate shall be THE BANK’s standard
rate of interest for fixed-rate loans denominated in the currency of, and having
the same debt service profile to the final maturity as, the Prepayment Amount.  
  D.   THE BORROWERS may prepay a VSFR Tranche without penalty on any relevant
Payment Date.     E.   THE BANK shall notify THE BORROWERS or the relevant
BORROWER (as the case may be), not later than 15 days prior to the Prepayment
Date, of the Prepayment Amount, of the interest due thereon, and, in case of
prepayment of a Fixed-Rate Tranche or Revisable-Rate Tranche or FSFR-Rate
Tranche, of the indemnity payable under paragraph B or C above or, as the case
may be, that no indemnity is due.

Not later than 17:00 hours Luxembourg time on the day of receipt of such notice
(or 17:00 hours on the following day if the notice was delivered later than
12:00 hours Luxembourg time), THE BORROWERS or the relevant BORROWER (as the
case may be) shall notify the Bank either:



  (i)   that it confirms the Prepayment Notice on the terms specified by THE
BANK; or     (ii)   that it withdraws the Prepayment Notice.

If THE BORROWERS or the relevant BORROWER (as the case may be) give the
confirmation under (i), THE BORROWERS shall effect the prepayment. If THE
BORROWERS or the relevant BORROWER (as the case may be) withdraw the Prepayment
Notice or fails to confirm in due time, it may not effect the prepayment. Save
as aforesaid, the Prepayment Notice shall be binding and irrevocable.

 



--------------------------------------------------------------------------------



 



4.03 Compulsory Prepayment



  A.   If the total cost of the Project should fall significantly short of the
figure stated in the Recitals, THE BANK may in proportion to the shortfall
demand prepayment of one or more Tranches of the Loan together with interest
accrued thereon by notice to THE BORROWERS and THE BORROWERS shall comply with
such notice. For the purposes of this Article 4.03A a fall in the total cost of
the Project shall be significant where it results in THE BANK providing 50% or
more of the financing for the Project.     B.   If on or before the date (the
“Renewal Date”) falling two months prior to the expiry date (the “Expiry Date”)
of the obligations of any Guarantor under any Guarantee, the obligations of each
such Guarantor under the Guarantee have not been renewed in full in favour of
THE BANK with effect from the Expiry Date by notice to THE BANK given according
to the provisions of such Guarantee, and it has not been possible on or before
the Renewal Date to replace with effect from the Expiry Date each Guarantor not
renewing such guarantee obligations by another Guarantor or Guarantors each of
which is a Qualifying Guarantor (as defined in Article 7.01) on terms and
conditions satisfactory to THE BANK, THE BORROWERS shall prepay such part of the
outstanding amount of each Tranche as would otherwise cease to be guaranteed
under the relevant Guarantee as of the Expiry Date, together with accrued
interest thereon and an amount calculated in accordance with the terms of
Article 4.02B and C on the first Business Day to occur on or after the date
falling one month after the Renewal Date.     C.   If either of THE BORROWERS
inform THE BANK that an event of the nature described in Article 8.02(b)(iii)
has or is likely to occur or if THE BANK has reasonable cause to believe any
such event has occurred or is about to occur, THE BANK may demand that THE
BORROWERS consult with it.         Such consultation shall take place within
thirty days from the date of such demand. If, after the elapse of thirty days
from the date of such demand, THE BANK acting reasonably is of the opinion that
such event has, or is likely to have, a material adverse effect on the future
servicing of the Loan or on the financial stability of either of THE BORROWERS
it may request THE BORROWERS to prepay the Loan, together with accrued interest
thereon and an amount calculated in accordance with the terms of Article 4.02B
and C. THE BORROWERS shall effect payment of the amount demanded on the date
specified by THE BANK, such date being a date falling not less than thirty days
from the date of the demand.     D.   If either of THE BORROWERS voluntarily
prepay more than euro 10 million or the equivalent thereof of any other loan
(herein a “Term Loan”) with an outstanding term of more than five years, THE
BANK may demand prepayment of such proportion of the Loan as the amount repaid
of the Term Loan bears to the aggregate outstanding amount of all Term Loans.  
      THE BANK shall address its demand, if any, to THE BORROWERS within four
weeks of receipt of notice under Article 8.02(b)(iv). Any sum demanded by THE
BANK shall be paid, together with accrued interest, on the date indicated by THE
BANK, which date shall not precede the date of prepayment of the Term Loan in
question.         Prepayment of a Term Loan by means of a new loan having a term
at least equal to the unexpired term of the loan prepaid shall not be considered
to be a prepayment.

 



--------------------------------------------------------------------------------



 



      For the avoidance of this Article 4.03D shall not apply to any early
repayment of Flowserve Corporation’s Senior Subordinated Notes due 15
August 2010 or its Revolving Credit Agreement which expires in June 2006.

If THE BANK demands prepayment under this Article 4.03, or upon a demand made
pursuant to Article 7.02, it shall be made on the date specified by THE BANK. In
case of prepayment, the sums to be prepaid shall be paid together with accrued
interest and a compensation, if any, calculated on the amount of the Loan to be
prepaid in accordance with Article 4.02B and C. If such payment date specified
by THE BANK does not coincide with an interest payment date for the Tranche
concerned, THE BORROWERS shall pay to THE BANK such amount as THE BANK shall
certify in respect of broken funding arrangements and its administrative costs
relating to the prepaid Tranches of the Loan together with interest accrued
thereon by notice to THE BORROWERS and THE BORROWERS shall comply with such
notice.

4.04 General Provisions regarding Prepayment

In case of any partial prepayment of the Loan due under this Article 4 THE
BORROWERS may select which Tranche or Tranches are to be prepaid.

In case of partial prepayment of a Tranche, each amount prepaid shall be applied
pro rata in reduction of each outstanding instalment.

Sums prepaid under this Article 4 may not be redrawn.

This Article 4 shall not prejudice Article 10.

ARTICLE 5
Payments

5.01 Place of Payment

Sums payable by THE BORROWERS under this Contract shall be paid to the account
notified by THE BANK to THE BORROWERS. THE BANK shall give such notice not less
than fifteen days before the due date for the first payment by THE BORROWERS and
shall notify any change of account not less than fifteen days before the date of
the first payment to which the change applies.

This period of notice does not apply in the case of payment under Article 10.

5.02 Calculation of Payments relating to a Fraction of a Year

Any amount due by THE BORROWERS by way of interest, indemnity or otherwise
hereunder, and calculated in respect of any fraction of a year, shall be
calculated:



  (a)   in respect of any Fixed-Rate Tranche or Revisable-Rate Tranche, on the
basis of a year of three hundred and sixty days and a month of thirty days;    
(b)   in respect of any VSFR Tranche or any FSFR Tranche, on the basis of a year
of three hundred and sixty days and the number of days elapsed;

 



--------------------------------------------------------------------------------



 



  (c)   in respect of any FSFR Tranche expressed in GBP, on the basis of a year
of three hundred and sixty five days and the number of days elapsed.

5.03 Dates of Payment



  A.   For the purposes of this Contract, a “Payment Date” means a date on which
interest is payable pursuant to the following provisions:



  (1)   interest payments due in respect of Fixed-Rate Tranches and
Revisable-Rate Tranches are payable on the date(s) specified in the relevant
Disbursement Notice in each year;     (2)   interest payments due in respect of
VSFR Tranches are payable on Quarter Days;         and     (3)   interest
payments due in respect of FSFR Tranches are payable on the dates specified in
the relevant Disbursement Notice.



  B.   For the purposes of this Contract generally, payments due in any currency
on a date which is not a Relevant Business Day (as defined below) are payable as
follows:



  (a)   in respect of any Fixed-Rate Tranche, Revisable-Rate Tranche or VSFR
Tranche, on the nearest succeeding Relevant Business Day;     (b)   in respect
of any FSFR Tranche, on the nearest succeeding Relevant Business Day, unless
such day falls in the following month, in which case it shall be payable on the
nearest preceding Relevant Business Day.



      For the purposes of this Article 5.03B, “Relevant Business Day” means in
respect of the euro a day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system operates and in respect of currencies
other than the euro, a day on which banks are open for normal business in the
principal domestic financial centre of the currency concerned.     C.   Sums due
hereunder other than of principal or interest are payable within seven days of
receipt by THE BORROWER of the demand by THE BANK.         A sum due from THE
BORROWERS shall be deemed paid when it is received by THE BANK.

ARTICLE 6
Particular Undertakings

6.01 Use of Loan

THE BORROWERS shall use the proceeds of the Loan and the other funds mentioned
in the third Recital for the sole purpose of financing the Project.

 



--------------------------------------------------------------------------------



 



6.02 Completion of the Project

THE BORROWERS shall carry out and complete the Project in accordance with, and
by the date specified in, the Technical Description contained in Schedule A as
may be amended from time to time.

6.03 Increased Cost of the Project

If the total cost of the Project should exceed the figure stated in the
Recitals, THE BORROWERS shall obtain the additional finance required without
recourse to THE BANK, so as to enable completion of the Project in accordance
with the Technical Description. THE BORROWERS shall inform THE BANK without
delay of its plans for funding the excess cost.

6.04 Tendering Procedures

THE BORROWERS shall, so far as appropriate and possible and in a manner
satisfactory to THE BANK, purchase goods, secure services and order works for
the Project by international tender, open at least to nationals of all countries
which are signatories of the Agreement on the European Economic Area, or
respect, insofar as the Project enters into its sphere of application, any
directive of the Council of the European Union.

6.05 Insurance

So long as the Loan is outstanding, THE BORROWERS shall ensure that all works
and property forming part of the Project are insured with first-class insurance
companies.

6.06 Maintenance

So long as the Loan is outstanding, THE BORROWERS shall maintain, repair,
overhaul and renew all property forming part of the Project as required to
maintain it in repair and in good working order.

6.07 Operation of the Project

So long as the Loan is outstanding, THE BORROWERS shall, unless THE BANK shall
have consented otherwise in writing, retain title to and possession of the
assets which comprise the Project and maintain the Project in substantially
continuous operation in accordance with its original purpose and in accordance
with applicable environmental and other laws.

THE BANK may withhold its consent only where the proposed action would prejudice
THE BANK’s interests as lender to THE BORROWERS or would render the Project
ineligible for financing by THE BANK, applying the criteria of Article 267 of
the Treaty establishing the European Community.

6.08 Non-disposal of Assets

THE BORROWERS shall not either in a single transaction or in a series of
transactions whether related or not and whether voluntarily or involuntarily,
sell, transfer, lease, or otherwise dispose of all or a substantial part of its
assets if such disposal of assets would, in the reasonable opinion of THE BANK,
have a material adverse effect on the ability of THE BORROWERS to perform its
obligations hereunder, save in case such disposals are made with the prior
written consent of THE BANK.

 



--------------------------------------------------------------------------------



 



6.09 Pari Passu Undertaking

Each of THE BORROWERS undertake that its obligations under this Contract are
direct and unconditional obligations of such BORROWER and rank and will rank at
least pari passu with all other unsecured and unsubordinated obligations
(including contingent obligations) of such BORROWER other than those obligations
to its unsecured creditors which would, on a winding-up of such BORROWER, be
preferred by operation of law.

ARTICLE 7
Security

7.01 Guarantee

The obligations of THE BANK hereunder in respect of each Tranche are conditional
upon the prior execution and delivery to THE BANK of a duly executed Guarantee
whereby the Guarantor unconditionally guarantees, as primary obligor and not
merely as surety, the due performance of the financial obligations of THE
BORROWERS under each Tranche disbursed under this Contract.

The Guarantor shall at all times be a Qualifying Guarantor (as defined below).

For the purpose of this Contract, “Qualifying Guarantor” means a bank or other
financial institution, which satisfies one of the following conditions:



  (a)   at the time of issue of the Guarantee or, as the case may be, at the
time it accedes to the Guarantee, each credit rating that it holds, in respect
of its most recent unsecured and unsubordinated long-term issue on any capital
market, is not lower than: “A” if the rating is assigned by Standard and Poor’s;
“A2” if the rating is assigned by Moody’s ; and “A” if the rating is assigned by
Fitch Ratings; and that such bank or other financial institution is otherwise
acceptable to THE BANK; or     (b)   is accepted by THE BANK in writing, with a
copy to THE BORROWERS, subject to the conditions THE BANK may, in its
discretion, deem appropriate, and to the acceptance thereof by the relevant
Guarantor.

7.02 Cash Collateral and Substitution of Guarantor



  A.   If, at any time while any Tranche is outstanding, in respect of any
Qualifying Guarantor including the Guarantor:



  (a)   any one rating of its most recent unsecured and unsubordinated long term
debt is equal to or lower than:



  a.   A-, assigned by Standard and Poor’s;     b.   A3, assigned by Moody’s; or
    c.   A-, assigned by Fitch Ratings; or

 



--------------------------------------------------------------------------------



 



  (b)   all of Standard and Poor’s, Moody’s and Fitch Ratings cease to rate its
unsecured and unsubordinated long term debt; or



  (c)   in the reasonable opinion of THE BANK such Qualifying Guarantor has
failed to comply with any condition specified in THE BANK’s notice of acceptance
delivered under Article 7.01(b),

THE BANK may request THE BORROWERS to consult with it within 15 days from the
date of THE BANK’s request at the venue specified in the request.

By a notice delivered to THE BORROWERS not earlier than 30 days from the date of
such request, THE BANK may demand that THE BORROWERS shall procure that, within
a reasonable period specified in such notice, the relevant Guarantor which is
the object of such notice (hereinafter the “Affected Guarantor”):



  (i)   shall be substituted as Guarantor under the Guarantee by a Qualifying
Guarantor; or     (ii)   shall make, with a bank approved by THE BANK, a cash
collateral deposit in the currency specified by THE BANK in its notice, charged
in favour of THE BANK on such terms as THE BANK may reasonably require, as
security for the Affected Guarantor’s obligations under the Guarantee; or    
(iii)   shall execute other security offering protection in manner, form and
substance acceptable to THE BANK.



      If none of the foregoing action is taken within the period specified by
THE BANK in its relevant notice and to its satisfaction, THE BORROWERS shall,
upon demand by THE BANK, immediately prepay to THE BANK an amount equal to that
Affected Guarantor’s percentage participation of the Tranche as at that date,
together with all unpaid interest accrued to the date of prepayment on the
amount prepaid and any other sums then payable under this Contract on the amount
prepaid.         For the avoidance of doubt, the provisions of this
Article 7.02A shall not in any way limit or restrict the right of the THE BANK
to demand prepayment of the Loan pursuant to Article 10.     B.   If an event of
the nature described in Article 10.01A(c), (d) or (e) occurs in relation to any
Guarantor, THE BORROWERS shall replace such Guarantor with a Qualifying
Guarantor. If THE BORROWERS do not replace the Guarantor within 30 days of the
date when the said event occurred, THE BANK may require THE BORROWERS to prepay
immediately all or part of the relevant Tranche outstanding, together with all
unpaid interest accrued to the date of prepayment on the amount prepaid and all
other sums accrued payable under this Contract on the amount prepaid.

7.03 Fees in respect of Replacement of Guarantor

THE BORROWERS shall be permitted to renew each Guarantee (pursuant to
Article 3.02 of the relevant Guarantee) or replace the Guarantor thereunder
without payment of

 



--------------------------------------------------------------------------------



 



any fee or penalty one time during the period that the Loan is outstanding.
Thereafter each renewal or replacement shall be subject to a fee of EUR 2 500.

Any replacement of Guarantor under Article 7.02 shall also incur a fee of EUR 2
500.

ARTICLE 8
Information and Visits

8.01 Information concerning the Project

THE BORROWERS shall:



  (a)   deliver to THE BANK:



  (i)   on the date falling six months after completion of the Project a report
detailing how completion was effected and including a summary of works carried
out and their respective costs.     (ii)   from time to time, any such further
documents or information concerning the progress, financing and operation of the
Project as THE BANK may reasonably require;



  (b)   ensure that its accounting records clearly show its operations relating
to the financing and execution of the Project;     (c)   submit for the approval
of THE BANK without delay any material change to the plans, timetable or
financing requirements for the Project as previously disclosed to THE BANK; and
    (d)   generally, inform THE BANK of any fact or event which might
substantially prejudice or affect the conditions of execution or operation of
the Project.

8.02 Information concerning THE BORROWERS

THE BORROWERS shall each:



  (a)   deliver to THE BANK:



  (i)   each year, within thirty days after publication a copy of its annual
report including its audited balance sheet and profit and loss account, as well
as of the statement of auditors relating thereto; and     (ii)   from time to
time, such further information on its financial position in general as THE BANK
may reasonably request;



  (b)   inform THE BANK immediately of:



  (i)   any alteration to its constitutional documents or modification of a
legal requirement directly relating to its business activities and of any
proposal or decision known to it which envisages the introduction of such
alteration or modification and which is expected to have a material adverse
effect on the ability of such BORROWER to comply with its obligations hereunder;

 



--------------------------------------------------------------------------------



 



  (ii)   any decision made to sell, transfer, lease or otherwise dispose of all
or a substantial part of its assets, as provided for in Article 6.08;    
(iii)   its belief or, as the case may be, reasonable grounds for belief that an
acquisition of control of such BORROWER by a third party will occur or has
occurred, such information to be communicated as soon as such BORROWER has
reasonable cause to believe that the majority of such BORROWER’s outstanding
voting shares are or will shortly be held or controlled by a single natural or
legal person, or by a group of such persons acting in concert;     (iv)   as
soon as reasonably practicable of any decision made by it (in respect of
Article 4.03D) or any fact which obliges it or any demand made to it to prepay
in advance of maturity more than euro 10 million of any loan with an outstanding
term exceeding five years which would have the effect of triggering the
provisions of Article 4.03D;     (v)   any circumstance which obliges such
BORROWER, and any demand made to it, to make, by reason of default, any
prepayment in excess of EUR 10 million in respect of any loan or other financial
indebtedness; and



  (c)   generally, inform THE BANK forthwith of any fact or event which might
materially jeopardise the performance of any material obligation of such
BORROWER under this Contract.

8.03 Visits

THE BORROWERS shall permit persons designated by THE BANK to inspect the sites,
installations and works comprising the Project and to conduct such checks as
they may wish and provide them, or ensure that they are provided, with all
necessary assistance for the purpose.

ARTICLE 9
Charges and Expenses

9.01 Taxes, Duties and Fees

THE BORROWERS shall pay all taxes, duties or fees and other impositions of
whatsoever nature, including stamp duty and registration fees, arising out of
the execution or implementation of this Contract, including the creation of any
security for the Loan.

THE BORROWERS shall pay all principal, interest, commission and other amounts
due under this Contract gross without deduction of any national or local
impositions whatsoever; provided that, if either BORROWER is obliged to make any
such deduction, it will gross up the payment to THE BANK so that after
deduction, the net amount received by THE BANK is equivalent to the sum due.

9.02 Other Charges

THE BORROWERS shall bear all charges and expenses, including out-of-pocket
professional, travel, banking, transfer or exchange charges incurred in
connection with:



  (i)   the preparation, execution, implementation, administration and
termination of this Contract or any related document;

 



--------------------------------------------------------------------------------



 



  (ii)   any amendment, supplement or waiver under this Contract or any related
document; and     (iii)   the creation and realisation of any security for the
Loan.

THE BANK shall provide documentary support for any such charges or expenses
fourteen days before making its demand for payment.

ARTICLE 10
Prepayment upon an Event of Default

10.01 Right to demand repayment

THE BORROWERS shall prepay the Loan or any part thereof together with accrued
interest forthwith upon demand being made therefore by THE BANK:



  A.   immediately:



  (a)   if any information or document given to THE BANK by either of THE
BORROWERS in connection with the negotiation of this Contract or during its
lifetime proves to have been incorrect in any material particular;     (b)   if
THE BORROWERS fail on the due date to repay any part of the Loan, to pay
interest thereon or to make any other payment to THE BANK as herein provided;  
  (c)   if, following default, either of THE BORROWERS is required to make any
prepayment in excess of EUR 10 million in respect of any loan or other financial
indebtedness;     (d)   if either of THE BORROWERS petitions for its bankruptcy,
declares to stop paying, seeks a moratorium on payment, is the subject of a
petition for bankruptcy by a third party, is declared bankrupt or makes or seeks
to make a composition with its creditors without being declared bankrupt;    
(e)   if an order is made or an effective resolution is passed for the winding
up of either of THE BORROWERS or if either ceases or resolves to cease to carry
on the whole or any substantial part of its business or activities, save in the
course of a merger or reconstruction previously consented to by THE BANK;    
(f)   if an encumbrancer takes possession of, or a receiver, liquidator or
administrator is appointed over, a substantial part of the assets of either of
THE BORROWERS or if any distress, execution, sequestration or other process is
levied or enforced upon or sued out against any of their property and is not
discharged or stayed within fourteen days;     (g)   if any event occurs or step
is taken which, in the opinion of THE BANK is likely to jeopardise the servicing
of the Loan or to adversely affect any security therefore; or



  B.   upon expiry of a reasonable period of time specified in a notice served
by THE BANK on THE BORROWERS, without the matter being remedied to the
satisfaction of THE BANK:

 



--------------------------------------------------------------------------------



 



  (a)   if either of THE BORROWERS fail to comply with any obligation under this
Contract other than one mentioned in Article 10.01 indents (A)(b); or     (b)  
if any fact or circumstance stated in the Recitals, alters or ceases to exist
and if this either prejudices the interests of THE BANK as lender to THE
BORROWERS or adversely affects the operation of the Project.

10.02 Other Rights at Law

Article 10.01 shall not restrict any other right of THE BANK at law to require
prepayment of the Loan.

10.03 Indemnities



  (1)   Fixed-Rate Tranche and Revisable-Rate Tranches         In case of demand
under Article 10.01 in respect of any Fixed-Rate Tranche or Revisable-Rate
Tranche, THE BORROWERS shall pay to THE BANK a sum calculated in accordance with
the procedures laid down in Article 4.02B on the sum which has become due and
payable. Such sum shall accrue from the due date for payment specified in THE
BANK’s notice of demand and be calculated on the basis that prepayment is
effected on that date.     (2)   VSFR Tranche and FSFR Tranches         In case
of a demand under Article 10.01 in respect of a FSFR Tranche or a VSFR Tranche,
THE BORROWERS shall pay to the Bank a sum equal to the present value of 0.15 %
(15 Basis Points) per annum calculated and accruing on the amount due to be
prepaid in the same manner as interest would have been calculated and have
accrued, if that amount would have remained outstanding according to the
original amortisation schedule of the Tranche.         Such present value shall
be determined using a discount rate, applied as of each relevant Payment Date.
The discount rate shall be the Bank’s standard rate of interest for fixed-rate
loans denominated in the currency of, and having the same debt service profile
to the final maturity as, the amount in respect of which the demand is made.

Amounts due by THE BORROWERS pursuant to this Article shall be payable on the
date of prepayment specified in THE BANK’s demand.

10.04 Non-Waiver

No failure or delay by THE BANK in exercising any of its rights under this
Article 10 shall be construed as a waiver of such right.

10.05 Application of Sums received

Sums received following a demand under Article 10 shall be applied first in
payment of costs, damages, commissions and interest in that order and secondly
in reduction of outstanding instalments of principal of such Tranche in inverse
order of maturity as THE BANK may select.

 



--------------------------------------------------------------------------------



 



ARTICLE 11
Law and Jurisdiction

11.01 Law

The formation and validity of this Contract and the relations between the
parties thereto shall be governed by English law.

11.02 Jurisdiction

All disputes concerning this Contract shall be submitted to the jurisdiction of
the Courts of England. the Bank appoints The Securities Management Trust Limited
whose present address is 19 Old Jewry, London EC2 to be its agent for the
purpose of accepting service of legal process.

11.03 Evidence of Sums due

The certificate of THE BANK as to any amount due to THE BANK under this Contract
and any record of THE BANK of any such amount shall, absent manifest error, each
be prima facie evidence of that amount.

ARTICLE 12
Final Clauses

12.01 Addresses

Notices and other communications given hereunder by one party to this Contract
to the other shall be sent to the latter’s address set out below or to such
other address as the addressee shall have previously notified in writing as its
new address for such purpose:

     
– for THE BANK:
  100, boulevard Konrad Adenauer
L–2950 Luxembourg
(attn. Credit Risk Department)
 
   
– for Flowserve Corporation:
  Flowserve World Headquarters
5215 North O’Connor Blvd., Suite 2300
Irving, TX 75039
USA
 
   
– for Flowserve B.V.:
  Parallelweg 6
4878 AH Etten-Leur
The Netherlands

12.02 Form of Notice

Notices and other communications, for which fixed periods are laid down in this
Contract or which themselves fix periods binding on the addressee, shall be
served by hand delivery, registered letter or telegram, with recorded delivery,
or by any other means of transmission

 



--------------------------------------------------------------------------------



 



which affords evidence of receipt by the addressee, notably telex. The date of
registration or, as the case may be, the stated date of receipt of transmission
shall be conclusive for the determination of a period.

12.03 Recitals, Schedules and Annexes

The Recitals and the following Schedules form part of this Contract:

     
- Schedule A
  Technical Description
 
   
- Schedule B
  Definition of EURIBOR

The following Annexes are attached hereto:

     
- Annex IA
  Authority of Signatory of Flowserve Corporation
 
   
- Annex IB
  Authority of Signatory of Flowserve B.V.
 
   
- Annex IIA
  Copy of Resolution of the Board of Directors of Flowserve Corporation
 
   
- Annex IIB
  Copy of Resolution of the Board of Directors of Flowserve B.V.
 
   
- Annex III
  Form of Legal Opinion

IN WITNESS WHEREOF the parties hereto have caused this Contract to be executed
in three originals. Each page hereof has been initialled on behalf of THE BANK
and on behalf of THE BORROWER by the undersigned or their representatives.

      Signed for and on behalf of   Signed for and on behalf of EUROPEAN
INVESTMENT BANK   FLOWSERVE CORPORATION       /s/ Thomas C. Barrett
Director   /s/ Renee J. Hornbaker
Vice President       April 19, 2004   April 14, 2004       /s/ Alphonso
Querejeta     Director           April 19, 2004             Signed for and on
behalf of
FLOWSERVE B.V.         /s/ Jan van Rens
Financial Director         April 14, 2004

 



--------------------------------------------------------------------------------



 



DEFINITION OF EURIBOR

"EURIBOR” means:



  (i)   in respect of any Reference Period of one month or more, the rate of
interest for deposits in euro for a term being the number of whole months
corresponding to the duration of the period; and     (ii)   in respect of a
Reference Period of less than a month, the rate of interest for deposits in euro
for a term of one month,

as published at 11.00 a.m. Brussels time or at a later time acceptable to the
Bank on the day (the “Reset Date”) which falls two TARGET Business Days prior to
the first day of the Reference Period (the period for which the rate is taken
being hereinafter called the “Representative Period”), on Reuters page EURIBOR
01 or its successor page or, failing which, by any other means of publication
chosen for this purpose by the Bank.

If such rate is not so published, the Bank shall request the principal euro-zone
office of four major banks in the euro-zone to quote the rate at which euro
deposits in the amount of the relevant Tranche are offered by each of them as at
approximately 11:00 a.m., Brussels time, on the Reset Date to prime banks in the
euro-zone interbank market for a period equal to the relevant Reference Period.
If at least two quotations are provided, the rate for that Reset Date will be
the arithmetic mean of the quotations.

If fewer than two quotations are provided as requested, the rate for that Reset
Date will be the arithmetic mean of the rates quoted by major banks in the
euro-zone, selected by the Bank, at approximately 11:00 a.m., Brussels time, on
the Reset Date to leading European banks for loans in euros for the relevant
Reference Period in the amount of the relevant Tranche.

The Bank may include in this Schedule any additional provisions regarding
EURIBOR adopted by the EURIBOR Steering Committee created by and acting under
the supervision of EURIBOR FBE and EURIBOR ACI, to be effective on the first day
of a Reference Period upon the Bank giving five TARGET Business Days’ written
notice to the Borrower.

 